Title: John Quincy Adams to Abigail Adams, 12 June 1800
From: Adams, John Quincy
To: Adams, Abigail


				
					Berlin 12 June 1800.
				
				Mr: Paleske arrived here a few days after I wrote you last, and delivered me your letter and the pamphlets together with the dispatches from the Secretary of State, and the letters to my wife; which were extremely acceptable to her, as she had been so long without hearing from her parents.
				I was much gratified by your anecdotes respecting the proceedings in the Senate upon the Treaty— The opposition gentlemen must indeed be at a loss for the materials of censure upon the Government, when they are willing to make use of such disapprobation as I ever express’d or felt concerning any part of its administration.
				The orations in honour of that venerable man, who now only lives in memory, as a model for Statesmen and heroes, gave me likewise great pleasure, though not all worthy of the illustrious character they commemorate— Poor as our country unfortunately is in the most elegant departments of literature, I cannot but hope that some native unsophisticated American will be found to give the world a specimen

of biography, which may be in its way, as useful and honourable as the life it will record— A subject, in every respect so admirable ought to be amply treated by the wisest head, and the most excellent heart contained in the Union.
				Webster’s letters to Dr: Priestley, are sensible, and temperate—perhaps too temperate; a virtue which is apt to degenerate into frigidity— He has treated with less severity than it deserved the insidious and hypocritical attempt of the Doctor to attack our Government and Constitution; upon the pretence of defending himself— The doctor seems to have felt peculiar sensibility, at Porcupine’s calling him an hypocrite, for the sting of Satire is never so sharp, as when pointed by truth— Now if there were no other instance to give than one I mentioned in my last; the Doctor’s assertion, that he wishes for a total revolution of Government in England, but that it may be effected peaceably, this alone would suffice to stamp him for an hypocrite; that is, a man who pretends to virtues which he does not possess.— Shallow as Doctor Priestley’s political opinions are, he is not fool enough to believe this possible, or to wish sincerely what he knows to be impossible.— The real wish therefore is for the revolution, and the added proviso, that it may be peaceably effected, is a mere pretence to sentiments of humanity, which he did not feel, and therefore pure genuine hypocrisy.
				It is not at-all surprizing that the American jacobins should be dissatisfied with the late changes in France, and the new Constitution there, which has so formally abjured all their favourite tenets— The french jacobins are as little pleased with it; but as long as the first Consul shall be a victorious general they dare not stir.— The State of France has been very much ameliorated in every respect by this change— Internally a dangerous rebellion has been suppressed, and externally victory has returned in every quarter to their banners.— A power greater than that of any limited monarch in Europe has indeed been committed to the first Consul; but his character improves by success; he has done very few improper things since he attained his present station, and many wise things— His fate now depends again upon the chance of War, and as every present prospect promises him a career of victory calculated to increase still higher his military reputation, it is probable that his power may acquire a consistency, that could not be expected when he ventured upon the bold attempt which seated him at the head of the french Nation— It is indeed yet impossible to consider him as a principled man— His ambition like that of other conquerors scruples little

what means it employs; but it has certainly great and noble views, and the prospects of France in case of his failure are in every particular so much worse than what she may hope from seeing him established firmly, that I believe this is really to be wished.
				There is nothing in which the french policy has been so much improved and amended under the present administration, than as in their treatment of other nations, and especially of the neutral States— All their plundering and barbarous decrees against neutral navigation have been rescinded; and they have established as a court of final appeal in admiralty causes, a tribunal which they call the Council of prizes. They have commenced their sessions and their first decision was an act of signal justice to citizens of the United States— The ship Pigou of Philadelphia had been taken by two national frigates, and condemned by the two inferior courts of Admiralty—in the second instance, both vessel and cargo; for the want of a rôled’equipage. But as it appear’d the want of this paper was owing to the yellow fever’s being at Philadelphia, when the vessel sail’d, the Council of prizes have revers’d the sentences of the lower Courts, decreed the restoration and of the ship and cargo; and costs and damages to the appellants. Such at least is the account I find in the last Paris newspapers, though I have it not from either of our Commissioners— If the fact be so, as I believe it is, and the Council of prizes proceed to act with the same equity and regard for the laws of Nations, in other cases, the negotiations of our Commissioners will be greatly facilitated, and the issue will shew how really prudent and politic the appointment of this mission to France was.— Yet this incident serves to show how little we can calculate upon the effects of public measures upon the public mind— From most of our accounts, it should seem that this very measure has weakened the influence of the person at the head of the American Government— That it alienated many of the friends to the Government, without gaining any of its enemies— The next election will doubtless shew how far these surmizes are well grounded. But neither our age nor Country have been the first to discover that
				
					“An habitation giddy and unsure
					Hath he that buildeth on the vulgar heart.”
				
				I say but little to you of public news in this part of the world— All our newspapers are always ready to give the reports and official accounts of battles and sieges, and I could tell you no more than what the newspapers contain— The french army in Germany under

General Moreau has hitherto met little resistance compared to what was expected; though it has purchased its advantages at the expence of much blood.— In Italy for a time the Austrians were successful; and besieged Massena with an army of about 25000 men, in Genoa.— But the first Consul himself, with an army of reserve, of sixty thousand men, which had been collected at Dijon has marched to his relief, and doubtless before this time compell’d the Austrians to raise the siege of Genoa. Their possession of Italy is at this moment as precarious as ever.
				The emperor of Russia has quarrel’d with both his allies, and sent away their Ministers from his court, recalling at the same time his own from theirs— At the same time he is becoming more and more close in his friendship with this government, and Count Lusi, whom you knew as Prussian Minister in England, is now on his way to St: Petersbourg to conclude an alliance between the two Courts— The Count had resided for several years at Potsdam, and I had not seen him, untill he came here lately, after his appointment to Russia. He enquired particularly after you, and Coll: and Mrs: Smith— And charged me more than once to present his remembrance to the President, of whom he always speaks with the greatest respect and friendship.
				My wife is now in tolerable good health; but the residence of Berlin is so unpleasant, and unhealthy during the summer months, that as soon as I shall have exchang’d the ratifications of the Treaty, we propose to take a tour for a couple of months into Silesia.
				Ever affectionately your’s
				
					——— ———
				
			